DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/05/2022. Claims 1-20 are still pending in the present application. This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2022 and 10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
With respect to Claim Rejections - 35 USC § 101: Applicant's arguments: “the features of independent Claims 1, 10, and 15 integrate the Office Action's alleged abstract idea into a practical application by improving the technical field of neural network processing, as discussed in at least paragraphs [0119], [0172], and [0175], and [0188] of the published application with respect to improvements in processing time and the use of computational resources by reducing memory accesses and idle time.” with respect to the 101 rejection are persuasive. The amended claims filed on 09/05/2022 overcome the claim rejection 101 in the previous rejection.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Gokmen (U.S. 9,646,243 B1)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokmen (U.S. 9,646,243 B1).

Regarding claim 1, Gokmen discloses  A device for performing computations of a neural network (Col 1 - line 42-46: “a computer implemented method for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array includes configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer.”) comprising at least a first layer and a second layer,(Figs 30 -31) the device comprising: 
an array comprising a plurality of processing units including processing circuitry and memory, (Col 5 – line 6-10: “Crossbar arrays, also known as crosspoint arrays, crosswire arrays, or RPU arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures, neuromorphic microchips and ultra-high density nonvolatile memory.”) wherein the array is configured to transmit data systolically between particular processing units; (Col 12 – line 51-60: “prior to a more detailed description of the described RPU, an overview of systolic arrays, stochastic computing and linear and non-linear memristor devices, which are relevant to the present description, will now be provided. Systolic arrays are composed of parallel processing elements (PE) that attempt to accelerate the learning of certain highly used algorithms. Systolic arrays are often hard-wired for specific operations, such as “multiply and accumulate,” to perform massively parallel integration, convolution, correlation, matrix multiplication or data sorting tasks.”)
a computer-readable memory storing instructions for using the array to perform computations of the neural network; (Col 25 – line 8-10: “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device.”)  and a controller configured by the instructions (Col 24 – line 50-54: “The neuron control system 1900, as described herein, trains the neural network with the convolutional and fully connected layers by setting up the RPU arrays with the dimensions as described herein.”) to: 
determine a first computational load of the first layer (Fig.30, layer-1: 400 parameters) and a second computational load of the second layer; (Fig.30, layer-2: 12800 parameters); (Col 23 – line 63-66: “FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 4 convolution layers, in which the layers 3 and 4 are fully-connected layers, and layer 1 and 2 are convolution layers.”)
determine that the second computational load (Fig.31; Fig.30, layer-2: 12800 parameters);  is greater than the first computational load; (Fig.31; Fig.30, layer-1: 400 parameters); ( Fig.30  shows that “the parameters” read as “ computational load” in layer 2 is greater than layer 1).
assign a first subset of the processing units of the array to perform computations of the first layer; (Fig.31; Fig.30 and Col 23 – line 67 and Col 24 – line 1-2 : “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case.”) and 
assign a second subset of the processing units of the array to perform computations of the second layer (Fig.31; Fig.30 and Col 24 – line 2-4 : “For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.2 x16)×32.”) ,wherein the second subset (Fig.31; Fig.30 shows second RPU array (5.sup.2 x16)×32).”)  includes a greater number of processing units than the first subset (Fig.30 shows first RPU array (5.sup.2 x1)×16))  based on the determination that the second computational load is greater than the first computational load. (Fig.31; Fig.30 and Col 23 – line 56-62 : “by using the RPU array 800, training the CNN achieves higher throughput for larger networks, because the throughput increases with the array size, and the time required for the computations in parallel is typically a constant associated with the RPU array 800. Thus, more the RPU units used, higher the throughput.”)

Regarding claim 2, Gokmen discloses the controller is further configured to assign the first subset of the processing units to perform computations of the first layer based on the first computational load relative to the second computational load. (Figs 30-31; and Col 23 – line 67 and Col 24 – line 1-6: “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2.”)

Regarding claim 3, Gokmen discloses the controller is further configured to assign the first subset of the processing units to perform computations of the first layer (Fig.31; Fig.30 and Col 23 – line 67 and Col 24 – line 1-2: “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case.”)  based on a proportion of the first computational load (Fig.30, layer-1: 400 parameters) to a total computational load of the neural network. (Fig.30 show each layer have each parameters value ; Col 23 – line 63-66: “ FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 4 convolution layers, in which the layers 3 and 4 are fully-connected layers, and layer 1 and 2 are convolution layers.”)

Regarding claim 4, Gokmen discloses the controller is further configured to: 
assign the first subset of the processing units such that the first subset takes an amount of time to perform the computations of the first layer, assign the second subset of the processing units such that the second subset takes substantially the same amount of time to perform the computations of the second layer. (Col 15 -line 31-35 : “For weight updates, which are described in greater detail below, voltages are applied to column wires and row wires at the same time, and the conductance values stored in the relevant RPU devices all update in parallel.” ; Col 23- line 56-61: “by using the RPU array 800, training the CNN achieves higher throughput for larger networks, because the throughput increases with the array size, and the time required for the computations in parallel is typically a constant associated with the RPU array 800.”)

Regarding claim 5, Gokmen discloses the neural network includes an additional layer (Fig.30; layer 3-64k parameter) , and wherein the controller is further configured by the instructions to
 assign an additional subset of processing units to the additional layer, (Figs. 30-31  and Col 24 – line 6-7: “In addition, the layer-3 and the layer-4 are trained using a third and a fourth RPU array respectively”) such that the additional subset performs the computations of its associated additional layer in substantially the same duration of time as the first and second subsets of processing nodes to perform the computations of their respective layers. (Fig.3 ; Col 23- line 56-61: “by using the RPU array 800, training the CNN achieves higher throughput for larger networks, because the throughput increases with the array size, and the time required for the computations in parallel is typically a constant associated with the RPU array 800.”)

Regarding claim 6, Gokmen discloses the processing powers of at least two processing units are different, and wherein the controller is further configured to assign a first subset of the processing units to perform computations of the first layer based on a processing power of the first subset of processing units relative to a total available processing power of the array. (Col 12 – line 9-17: “simplifying the crosspoint devices of ANN architectures to prioritize power-saving for offline learning techniques typically means that training speed and training efficiency for CNNs are not optimized. Providing crosspoint devices that keep power consumption within an acceptable range, as well as accelerate the speed and efficiency of training CNN architectures, would improve overall CNN performance and allow a broader range of CNN applications.”)

Regarding claim 7, Gokmen discloses the device is further configured to provide input into the array,(Fig.30 – input) 
wherein the first subset of the processing units is configured to perform the computations of the first layer, (Fig.31 , Fig.30 and Col 23 – line 67 and Col 24 – line 1-2: “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case.”)
the second subset of the processing units is configured to perform the computations of the second layer, (Fig.31; Fig.30 and Col 24 – line 2-4: “For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.2 x16)×32.”)  and 
the device is further configured to provide an output of the array as an output of the neural network. (Fig.31, Fig.30 and Col 23-line 63-66: “FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 4 convolution layers, in which the layers 3 and 4 are fully-connected layers, and layer 1 and 2 are convolution layers.” ; Fig.30 shows that the element 10 in fully-connected layer is an output of neural network)


Regarding claim 8, Gokmen discloses the array comprises a plurality of systolic transfer structures including: a first arrangement of processing units within the array,(Col 24 – 11-20: “ The neural network includes five convolutional layers, some of which are followed by max-pooling layers, and three fully-connected layers with a final 1000-way softmax. The first convolutional layer filters input images of dimensions 224×224×3 with 96 kernels of size 11×11×3 with a stride of 4 pixels (this is the distance between the receptive field centers of neighboring neurons in a kernel map). That is N=3, n=224, k=11, M=96 for the first layer, resulting in an RPU array of dimensions 363×96.;”) a second arrangement of processing units within the array, (Col 24 – line 25-26: “the RPU array for the second layer is setup with dimensions 1200×256”) and a third arrangement of processing units within the array (Col 24 – line 34-36: “The corresponding sizes of the RPU arrays for the third, fourth, and fifth convolution layers are illustrated in FIG. 31.”); and 
a first bus configured to transfer data between the first and second arrangements, a second bus configured to transfer data between the second and third arrangements, wherein a particular processing unit of the second arrangement includes an input systolic element configured to receive data systolically pulsed along the first bus and an output systolic element that systolically pulses output data along the second bus (“Col 24 – line 50-56: “The neuron control system 1900, as described herein, trains the neural network with the convolutional and fully connected layers by setting up the RPU arrays with the dimensions as described herein. Further, the neuron control system 1900 converts each convolution layer in the CNN training into a fully connected layer, by converting the convolution computations into matrix multiplications” and See figure 31 below)

    PNG
    media_image1.png
    572
    832
    media_image1.png
    Greyscale

Regarding claim 9, Gokmen discloses the controller is further configured to program the particular processing unit with an identity that enables the particular processing unit to selectively provide a subset of the data received along the first bus to its processing circuitry. (Col 24 – line 50-53: “The neuron control system 1900, as described herein, trains the neural network with the convolutional and fully connected layers by setting up the RPU arrays with the dimensions.”; See figure 31 above. )

Regarding claim 10, Gokmen discloses  A method for performing computations of a neural network comprising at least a first layer, (Col 1 - line 42-46: “a computer implemented method for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array includes configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer.”)  the method comprising by a processor:
determining a first computational load of the first layer (Fig.31; Fig.30, layer-1: 400 parameters) and a total computational load of the neural network; (Fig.31; Fig.30 show each layer have each parameters value ; Col 23 – line 63-66: “ FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 4 convolution layers, in which the layers 3 and 4 are fully-connected layers, and layer 1 and 2 are convolution layers.”)
determining a proportionality of the first computational load (Fig.31; Fig.30, layer-1: 400 parameters)  to the total computational load; (Fig.31; Fig.30 show each layer have each parameters value ; Col 23 – line 63-66: “ FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 4 convolution layers, in which the layers 3 and 4 are fully-connected layers, and layer 1 and 2 are convolution layers.”) and 
assigning a first subset of processing units of an array of processing units to perform computations of the first layer based on the determined proportionality of the first computational load to the total computational load. (Fig.31; Fig.30  and Col 23- line 67 and Col 24 – line 1-7: “ a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2. In addition, the layer-3 and the layer-4 are trained using a third and a fourth RPU array respectively,”)

Regarding claim 11, Gokmen discloses determining the first computational load of the first layer is based on at least a number of multiplications performed by nodes of the first layer. (Fig.3; Fig.29 and Col 22 – line 65-67 and Col 23 – line 1-3: “FIG. 29 illustrates the computations performed using the RPU array 800, where the input maps 2310 and the error inputs generated during the backward pass computations (see FIG. 26) are input to the RPU array 800 resulting in updated weights being stored at the RPU devices in the RPU array.”; Col 3 – line 66-67: “FIG. 23 illustrates how expanded computations for the CNN of FIG. 22 can be expressed as matrix multiplications” )

Regarding claim 12, Gokmen discloses determining the first computational load of the first layer is further based on at least one of: a size of an input to the neural network, a number of input channels, a number of output channels, or a size of a mask for a layer of the neural network. (Fig.31; Fig.30 and Col 23 – line 67 and Col 24 – line 1-2 : “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case.”)  

Regarding claim 13, Gokmen discloses the neural network further comprises a second layer, and the method further comprises: 
determining a second computational load of the second layer; and assigning a second subset of the processing units of the array to perform computations of the second layer based on the determined first and second computational loads. (Figs 30-31; and Col 23 – line 67 and Col 24 – line 1-6: “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2.”)

Regarding claim 14, Gokmen discloses the first and second subsets of the processing units are assigned such that an amount of time used for the first subset to perform multiplications of the first layer is substantially equal to the amount of time required for the second subset to perform multiplications of the second layer. (Col 15 -line 31-35 : “For weight updates, which are described in greater detail below, voltages are applied to column wires and row wires at the same time, and the conductance values stored in the relevant RPU devices all update in parallel.” ; Col 23- line 56-61: “by using the RPU array 800, training the CNN achieves higher throughput for larger networks, because the throughput increases with the array size, and the time required for the computations in parallel is typically a constant associated with the RPU array 800.”)

Regarding claim 15, Gokmen discloses A controller (Fig.19 - a node/neuron control system 1900) including one or more processors (Fig.19- hardware processor 1902) configured to: 
determine computational loads of one or more layers of a neural network,(FIG. 29 illustrates computations that are performed during update pass of training a CNN layer using an RPU array”) wherein the neural network includes at least a first layer and a second layer; ( FIG. 30 illustrates the example scenario of training a CNN using the MNIST database using 2 convolution layers and 2 fully connected layers) and 
assign subsets of processing units of an array comprising a plurality of processing units to the one or more layers of the neural network, (Col 1 -line 42-47: “a computer implemented method for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array includes configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer.”)
wherein the processing units include processing circuitry and memory, (Col 5 – line 6-10: “Crossbar arrays, also known as crosspoint arrays, crosswire arrays, or RPU arrays, are high density, low cost circuit architectures used to form a variety of electronic circuits and devices, including ANN architectures, neuromorphic microchips and ultra-high density nonvolatile memory.”)  and 
wherein the array is configured to transmit data systolically between particular processing units, (Col 12 – line 51-60: “prior to a more detailed description of the described RPU, an overview of systolic arrays, stochastic computing and linear and non-linear memristor devices, which are relevant to the present description, will now be provided. Systolic arrays are composed of parallel processing elements (PE) that attempt to accelerate the learning of certain highly used algorithms. Systolic arrays are often hard-wired for specific operations, such as “multiply and accumulate,” to perform massively parallel integration, convolution, correlation, matrix multiplication or data sorting tasks.”)
wherein the subsets are assigned based on the determined computational load of the corresponding layer, (Fig.31; Fig.30 and Col 23- line 67 and Col 24 – line 1-7: “ a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2. In addition, the layer-3 and the layer-4 are trained using a third and a fourth RPU array respectively”) and 
wherein assigning the subsets includes  assigning a first subset of processing units to the first layer (Fig.31; Fig.30 and Col 23- line 67 and Col 24 – line 1-2: “a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case.”) and assigning a second subset of processing units to the second layer.(Fig.31; Fig.30 and Col 24 – line 2-4: “For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.2 x16)×32.”)

Regarding claim 16, Gokmen discloses the array is configured such that outputs from the first subset of processing units are systolically pulsed a long at least one systolic transfer structure to the second subset of processing units. (Fig.30 ; Col 23- line 67 and Col 24 – line 1-6: “ a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2.”)

Regarding claim 17, Gokmen discloses the array is configured such that outputs from the second subset of processing units are systolically pulsed along at least one systolic transfer structure to the first subset of processing units. (Fig.30 ; Col 23- line 67 and Col 24 – line 1-6: “ a first RPU array with dimensions (5.sup.2×1)×16, is used for training the convolution layer-1, because k=5, N=1, and M=16, in this case. For the layer-2, where k=5, N=16, and M=32, a second RPU array is configured for the training with dimensions (5.sup.216)×32. The weights from the first RPU array can be passed to the second RPU array for training the layer-2.”)

Regarding claim 18, Gokmen discloses a first processing unit of the first subset is configured to tag its output with an identifying tuple, (Fig. 31 ; Col 24 – line 15-20: “The first convolutional layer filters input images of dimensions 224×224×3 with 96 kernels of size 11×11×3 with a stride of 4 pixels (this is the distance between the receptive field centers of neighboring neurons in a kernel map). That is N=3, n=224, k=11, M=96 for the first layer, resulting in an RPU array of dimensions 363×96”, it shows “dimension size” is interpreted as tuple.) and a second processing unit of the second subset is configured by a controller to process the output of the first processing unit based on the identifying tuple. (Fig.31 and Col 24 – line 21-26: “The second convolutional layer takes as input the (response-normalized and pooled) output of the first convolutional layer and filters it with 256 kernels of size 5×5×48. That is, for the second layer, M=256, k=5, and N=48 (because of max-pooling). Accordingly, the RPU array for the second layer is setup with dimensions 1200×256.”)

Regarding claim 19, Gokmen discloses the identifying tuple includes a first piece of data indicating a layer to which the first processing unit is assigned, a second piece of data indicating a row in a pixel array where a pixel processed by the first processing unit is located, and a third piece of data indicating a column in the pixel array where the pixel processed by the first processing unit is located. (Fig.31; Fig.8 and Col 15 – line 3-13: “FIG. 8 is a diagram of a two-dimensional (2D) crossbar array 800 that performs forward matrix multiplication, backward matrix multiplication and weight updates according to the present description. Crossbar array 800 is formed from a set of conductive row wires 802, 804, 806 and a set of conductive column wires 808, 810, 812, 814 that intersect the set of conductive row wires 802, 804, 806. The intersections between the set of row wires and the set of column wires are separated by RPUs, which are shown in FIG. 8 as resistive elements each having its own adjustable/updateable resistive weight,”)

Regarding claim 20, Gokmen discloses the array is configured such that outputs of the processing units of the first subset are systolically pulsed to the second processing unit, and wherein the second processing unit identifies a subset of the outputs for use in computations based on the identifying tuple tagged on the outputs, (Fig.31 and Col 24 – line 21-26: “The second convolutional layer takes as input the (response-normalized and pooled) output of the first convolutional layer and filters it with 256 kernels of size 5×5×48. That is, for the second layer, M=256, k=5, and N=48 (because of max-pooling). Accordingly, the RPU array for the second layer is setup with dimensions 1200×256.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsugu (U.S. 20030004907 A1), “Pulse Signal Circuit, Parallel Processing Circuit, Pattern Recognition System, And Image Input System”, teaches about a pulse signal circuit and further to a parallel processing circuit and a pattern recognition system that use this pulse signal circuit, and an image input system for detecting a specified object etc. by use of the pattern recognition system.
Herrero Abellanas et al (U.S. 20150178246 A1), “Processing Device For Performing Convolution Operations”, teaches about systems and methods for processing devices for performing convolution operations. It also teaches the core of the CNN model is a multi-staged algorithm that applies a set of pre-defined functional transformations to a plurality of inputs (e.g., image pixels). The transformed data may then be fed into a neuron network for pattern recognition.
Munteanu et al (U.S 9665799 B1), “Convolutional Neural Network”, teach about A convolutional neural network (CNN) for an image processing system comprises an image cache responsive to a request to read a block of N×M pixels extending from a specified location within an input map to provide a block of N×M pixels at an output port. It also teaches about a CNN engine readily incorporated within an image processing system and where the CNN engine can be programmably configured to operate with varying feature extracting convolutional layers as well as feature classification layers.
Shirahata (U.S. 20180032835 A1), “IMAGE RECOGNIZING APPARATUS, COMPUTER-READABLE RECORDING MEDIUM, IMAGE RECOGNIZING METHOD, AND RECOGNITION APPARATUS”, teaches about an image recognizing apparatus includes a processor that controls first and second learning processes, the first learning process in second layers including holding, based on a large/small relation between neuron data size and parameter size of the second layer, in a memory area, an error gradient of parameters to be sent to the corresponding layer of the second layers; and the second learning process between first layers including holding, in a memory area of each first layers, an error gradient of parameters to be sent to the corresponding layer of the first layers, which is computed based on the error gradient or an error gradient of a previous layer of the first layers, based on a large/small relation between neuron data size and parameter size of the first layer.
Thorson et al (U.S. 20160342889 A1), “Vector Computation Unit in A Neural Network Processor”, teaches about a circuit for performing neural network computations for a neural network comprising a plurality of layers, the circuit comprising: activation circuitry configured to receive a vector of accumulated values and configured to apply a function to each accumulated value to generate a vector of activation values; and normalization circuitry coupled to the activation circuitry and configured to generate a respective normalized value for each activation value.
Tamatsu et al (U.S. 20150006444 A1), “Method And System For Obtaining Improved Structure Of A Target Neural Network”, teaches about program products for obtaining improved structures of neural networks such as calculates correlations among outputs of different units in a target hidden layer with respect to training data, and removes, from a corresponding target hidden layer, one of units of one pair that have the highest correlation among the different units, thus creating an intermediate stage of the network structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUY TRAN/
Examiner, Art Unit 2665                            

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665